DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/3/2019 was filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant's election with traverse of Group 2 in the reply filed on 10/11/2021 is acknowledged.  The traversal is on the ground(s) that the inventions have unity.  This is not found persuasive because the inventions were found to lack unity.  Claims will be rejoined upon allowability of Group 1.
The requirement is still deemed proper and is therefore made FINAL.

4.	Claim 79 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/11/2021.  Claims 62 and 70-78 are non-elected species and are withdrawn from prosecution.  

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 59-61 and 63-68 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2010/0273949 A1) to Jakubowski et al.  (hereinafter Jakubowski).
	Jakubowski is directed toward star macromolecules that are in a fluid.  Jakubowski discloses at paragraph [0005] that the star molecule is used as a fluid thickener.    Jakubowski discloses at paragraph [0007] that the star molecule is used as a fluid thickener with the arms having different properties produced by different copolymer arms.  Jakubowski discloses at paragraph [0063] that when the star 
(US 2018/0072832 A1) to Huang et al.  (hereinafter Huang).
	Huang is directed toward surfactant compatible star macromolecules.  Huang discloses at paragraph [0020] that the surfactant compatible star macromolecules are used in surfactant thickening systems.  Huang discloses at paragraph [0091] that the thickening star polymers may be used in wellbore drilling and other fluids and personal care products.  Huang discloses at paragraph [0217] that the star molecule has polymer arms made of hydrophilic and hydrophobic segments.  Huang discloses at paragraph [0217] that the star molecule has polymer arms made of acrylic acid and acrylates.  Huang discloses at paragraph [0235] that the star molecule has polymer arms made of hydrophilic and hydrophobic segments of acrylic acid and methacrylates.  Huang discloses at paragraph [0334] that the star molecule has properties compatible with disulfonated surfactants.  Huang discloses at paragraph [0217] that the star molecule has polymer arms made of hydrophilic and hydrophobic segments.  Huang discloses at paragraph [0338] that the star molecule has a viscosity of at least 20,000 cP at a concentration of 0.4% or greater.  Huang discloses at paragraph [0217] that the star molecule has polymer arms made of hydrophilic and hydrophobic segments.   Huang discloses each and every element as arranged in claims 59-61 and 63-69.
       



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 59-61 and 63-69 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2018/0072832 A1) to Huang et al.  (hereinafter Huang) in view of the teachings of (US 2010/0273949 A1) to Jakubowski et al.  (hereinafter Jakubowski).
	Huang is directed toward surfactant compatible star macromolecules.  Huang discloses at paragraph [0020] that the surfactant compatible star macromolecules are used in surfactant thickening systems.  Huang discloses at paragraph [0091] that the thickening star polymers may be used in wellbore drilling and other fluids and personal care products.  Huang discloses at paragraph [0217] that the star molecule has polymer arms made of hydrophilic and hydrophobic segments.  Huang discloses at paragraph but is silent regarding the length and position of the segments on the arms relative to each other.
Jakubowski is directed toward star macromolecules that are in a fluid for personal care fluids.  Huang and Jakubowski are both directed toward star macromolecules that are in a fluid for personal care fluids and therefore are analgous art.  Jakubowski discloses at paragraph [0005] that the star molecule is used as a fluid thickener.    Jakubowski discloses at paragraph [0007] that the star molecule is used as a fluid thickener with the arms having different properties produced by different copolymer arms.  Jakubowski discloses at paragraph [0063] that when the star molecule is used as a fluid thickener it is in a base fluid of either wat or oil base mixed with surfactants.  Jakubowski discloses at paragraph [0066] that the star molecule has arms made of homopolymers or copolymers that includes acrylic acid and methacrylate monomers.  Jakubowski discloses at paragraph [0081] that the star molecule is used as a fluid thickener in oils by having a hydrophobic property.  Jakubowski discloses at paragraph [0114] that the star molecule may have copolymer arms with a mixture of hydrophobic and hydrophilic monomers.  Jakubowski discloses at paragraph [0148] that 
It would be obvious to one skilled in the art at the time of filing based on the disclosure of Huang in view of the teachings of Jakubowski to tailor the arm structure to modify solubility in fluids that forms a prime facie case of obviousness for claims 59-61 and 63-69.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766